EXHIBIT 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

     This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of May
12, 2009, by and between Beacon Enterprise Solutions Group, Inc., an Indiana
corporation (the “Company”), and Bruce Widener (“Executive”). This Agreement
replaces the Executive Employment Agreement entered into between the parties on
December 20, 2007.

     WHEREAS, the Company desires to employ Executive, and Executive desires to
be employed by the Company, on the terms set forth herein;

     NOW THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

     Section 1. Employment. The Company hereby employs Executive, and Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement, for the period of thirty-six (36) months beginning on
and effective as of May 12, 2009, and ending thirty-six (36) months thereafter,
unless Executive’s employment is extended as hereinafter provided or is
terminated as provided in Section 4 hereof (the “Employment Period”).
Thereafter, this Agreement shall be deemed extended from year to year upon the
same terms and conditions as set out herein, unless either party has notified
the other of their intent to terminate this Agreement within at least one
hundred twenty (120) days of the end of any then current Employment Period, or
unless this Agreement is terminated as provide in paragraph 4 hereof.

     Section 2. Position and Duties. During the Employment Period, Executive
will serve as Chairman of the Board and Chief Executive Officer of the Company
and render such managerial, analytical, administrative, marketing, creative and
other executive services to the Company and its Affiliates, as are consistent
with such executive position and from time to time necessary in connection with
the management and affairs of the Company and its Affiliates, in each case
subject to the authority of the Board (as defined below) of the Company to
define such executive services. Executive will devote his best efforts and all
of his business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company and its Affiliates. Executive will perform his duties and
responsibilities to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner. Executive will be permitted to reside and
perform Executive’s duties in Louisville, Kentucky (other than typical travel
that is required in the performance of such duties).

     Section 3. Salary and Benefits.

     (a) Salary. Executive’s compensation shall consists of a base annual salary
of Two Hundred Forty Thousand ($240,000.00) Dollars (less such deductions as
shall be required to be withheld pursuant to applicable law) and bonus as
referred to in Section 3 (b) below. The Salary will be payable in regular
installments according to the Company’s payroll policies. Executive will also be
eligible for an annual salary review by the Company and the Salary may

--------------------------------------------------------------------------------



be increased by the Company based on the achievement of performance goals,
provided however, in any event, Executive shall be entitled to a minimum annual
five (5%) percent cost of living increase.

     (b) Bonuses. During the Employment Period, the Executive shall be entitled
to the following extended compensation bonuses in addition to his base salary:

     (i) Short Term Incentive Compensation. Executive shall be entitled to the
following short-term incentive compensation:

    (A)   An amount equal to fifty (50%) percent of the base salary at one
hundred (100%) percent achievement of Company EBITDA target pursuant to the
approved Corporate Bonus Pool attached hereto Exhibit “A”.       (B)   An amount
equal to fifty (50%) percent of base salary based upon one hundred (100%)
percent achievement of positive EBITDA change (+Δ%) in Company EBITDA target
pursuant to the approved Corporate Bonus Pool attached hereto as Exhibit “A”  
     (ii) Long Term Incentive Compensation.       (A)   1,000,000 ten-year stock
options granted as of May 8, 2009 at the closing price as of the date of the
next compensation committee meeting, based on the following goals:


  (1)   Strategic Planning           *   Corporate and business planning
completed by July 31st of each year           *   Operational plan by September
30th of each year including budgets           (2)   Capitalization, Public
Filings, and Investor Relations           *   Ongoing capitalization to ensure
company meets financial obligations           *   Timely filing of all
information as required by the SEC and FINRA           *   Quarterly earnings
calls, annual meetings, and Board proceedings           (3)   Organizational
Development           *   Executive team and Board staffing


2

--------------------------------------------------------------------------------



  *   Performance and compensation management system updated by September 30th
of each year


The bonus program shall be administered and distributed under the sole direction
of the Compensation Committee of the Board. The stock option shall be vested
over three (3) years, one-third (1/3) the first year, one-third (1/3) the second
year and one-third (1/3) the third year. Except as provided in Section 4, if the
Employment Period during any fiscal year is less than the full fiscal year, the
bonus amount paid to Executive, if any, attributable to any fiscal year shall be
prorated for the actual number of days of the Employment Period that elapse
during such fiscal year.

     (c) Benefits. During the Employment Period, the Company will provide
Executive with family health, dental and major medical, vision and disability
coverage, as well as participation under such plans as the Board may establish
or maintain from time to time for executive officers of the Company
(collectively, the “Benefits”). Executive will be entitled to such paid vacation
per annum as the Company shall establish as Company policy for all management of
the Company.

     (d) Reimbursement of Expenses. During the Employment Period, the Company
will reimburse Executive for all reasonable out-of-pocket expenses incurred by
him during the Employment Period in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses. Specifically, Executive will be reimbursed for
up to $2,500 of annual membership dues to licensing and trade organizations of
the Executive’s designation.

     Section 4. Termination.

      (a) The Employment Period will continue until the earlier of:    (i)
Executive’s resignation                                 (A) for Good Reason on
30 days’ written notice,             (B) expiration of the Employment Term
referred to in Section 1 hereof,             (C) as a result of Executive’s
death or Disability, which resignation shall be deemed automatically tendered
upon Executive’s death or Disability; or             (ii) the giving of notice
of termination by the Company for Cause.      For purposes of this Agreement,
“Cause” means

 

3

--------------------------------------------------------------------------------



      (i)      any material willful or intentional act of Executive that has the
effect of injuring the reputation or business of the Company or its Affiliates
in any material respect,     (ii)      Executive’s use of illegal drugs,    
(iii)      that the Executive has materially failed to perform his duties
hereunder and such failure continues uncured for 60 days after notice to
Executive by the Company; provided, the foregoing notice shall only be required
with respect to two material breaches that occur in any 12-month period, or    
(iv)      Executive’s conviction or a plea of guilty or no contest or similar
plea with respect to, a felony, an act of fraud or embezzlement, a breach of
fiduciary duty to the Company or any of its Subsidiaries, or     (v)      breach
of any of Sections 6, 7 or 8 of this Agreement.         For the purposes of this
Agreement, “Good Reason” means             (i)      any attempt to substantially
diminish Executive’s professional responsibilities,     (ii)      any
intentional act which creates a workplace environment that, by duress or
otherwise, makes it impossible for Executive to continue his employment,    
(iii)      a reduction in Salary or the overall level of other compensation and
benefits to which Executive is entitled under this Agreement, unless agreed to
by Executive, or     (iv)      the failure by the Company to pay the Executive
any portion of the Executive’s current compensation when due and such failure
continues for 7 days after notice to Company from Executive provided that the
foregoing notice shall only be required with respect to one such failure in any
12-month period.     (v)      A material breach of this Agreement by Company and
the failure to cure such breach within thirty (30) days after notice to Company
by the Executive; provided, the foregoing notice shall only be required with
respect to one (1) material breach during the term or any extended term of this
Agreement.     (vi)      A change in control of the Company.

     (b) In the event the Employment Period is terminated by reason of
Executive’s death, disability or by the Company Without Cause (which shall be a
material breach of this Agreement) or the Executive resigns for Good Reason,
Executive shall be paid the Severance Amount hereinafter referred to (“Severance
Amount”) in lump sum, within thirty

4

--------------------------------------------------------------------------------



(30) days of the date of termination, and simultaneously with the execution of a
release in the form of that which is attached hereto as Exhibit “B”. The
Severance Amount which Executive will be entitled to is as follows:

      (i)      The amount equal to three (3x) times Executive’s then base annual
salary paid in cash or, if agreed to by Executive, a combination of cash and
unrestricted company stock, and     (ii)      One hundred percent (100%) percent
of all earned and fifty (50%) percent of all unearned bonus incentive
compensation for the remainder of the term of this Agreement, but for such
termination, and     (iii)      Any unearned stock options or warrants shall
immediately vest and be delivered to executive in unrestricted form, and    
(iv)      Immediate and continued medical coverage during the Severance Term
pursuant to COBRA at the Company’s expense; and     (v)      all accrued and
unpaid Salary and unused vacation time through the Termination Date and all
unreimbursed business expenses incurred through the Termination Date, and    
(vi)      outplacement services and office expense of up to Two Thousand
($2,000.00) Dollars per month for a period of time equal to the greater of the
remainder of the term of this Agreement or a period of two (2) years from the
date of termination, whichever is greater, unless such termination arises by
reason of Executive’s death.

To the extent applicable, Executive shall thereafter continue to comply with
Section 6, 7 and 8 hereof.

     (c) In the event the Employment Period is terminated due to the Executive’s
resignation Without Good Reason or by the Company with Cause then, so long as
Executive continues to comply with Sections 6, 7 and 8 hereof, Executive will be
entitled to receive the lump sum payment of the amounts referred to in (i) and
(iii) below within thirty (30) days of the date of termination, and immediate
and continued medical coverage referred to in (ii) below:

      (i)      any incentive payments earned and accrued but not yet paid to
Executive prior to the Termination Date,     (ii)      continued medical
coverage during the Severance Term pursuant to COBRA at the Company’s expense,  
  (iii)      all accrued and unpaid Salary and unused vacation time through the
Termination Date and all unreimbursed business expenses incurred through the
Termination Date.

5

--------------------------------------------------------------------------------



     Section 5. Resignation as Officer or Director. Upon the Termination Date,
Executive will be deemed to have resigned from each position (if any) that he
then holds as an officer or director of the Company and each of its Affiliates,
and Executive will take any and all reasonable action that the Company may
request in order to confirm or evidence such resignation.

     Section 6. Confidential Information. Executive acknowledges that the
information, observations and data that may be obtained by Executive during his
employment relationship with, or through his involvement as a consultant,
contractor, representative, agent, officer, director, partner, member or
stockholder of, the Company, any of its Subsidiaries or Affiliates thereof (each
of the Company, any of its Subsidiaries or Affiliates being a “Related Company”
and, collectively, the “Related Companies”), prior to and after the date of this
Agreement concerning the business or affairs of the Related Companies
(collectively, “Confidential Information”) are and will be the property of the
Related Companies (“Company Property”). Therefore, Executive agrees that he will
not disclose to any unauthorized Person or use for the account of himself or any
other Person any Company Property or Confidential Information without the prior
written consent of the Company (by the action of the Board), unless and to the
extent that such Company Property or Confidential Information has become
generally known to and available for use by the public other than as a result of
Executive’s improper acts or omissions to act, or is required to be disclosed by
law. Executive will deliver or cause to be delivered to the Company at, or
within two days of, the Termination Date, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) containing or
relating to Company Property or Confidential Information or the business of any
Related Company which Executive may then possess or have under his control.

     Section 7. Non-Compete, Non-Solicitation.

     (a) Non-Compete. Executive acknowledges that during his employment
relationship with, or through his involvement as a consultant, contractor,
representative, agent, officer, director, partner, member or stockholder of, the
Company, any of its Subsidiaries, or any of their respective Affiliates or any
predecessor thereof, Executive has and will become familiar with trade secrets
and Confidential Information concerning such companies, and with investment
opportunities relating to their respective businesses, and that Executive’s
services have been and will be of special, unique and extraordinary value to the
foregoing entities. Therefore, Executive agrees that, during his employment with
the Company and for one year after the Termination Date (the “Non-Compete
Period”), unless otherwise agreed to in writing by the Parties to this
Agreement, he will not, directly or indirectly, invest in, own, manage, operate,
finance, control, or participate in the ownership, management, operation,
financing, or control of, be employed by, render services to, or in any manner
connected with any business (in each case including on his own behalf or on
behalf of another Person), whose products, services or activities compete in
whole or in part with the products, services or activities of the Company or its
Affiliates, as they now exist or may exist during such one year period, anywhere
within the United States; provided, however, that Executive may purchase or
otherwise acquire up to (but not more than) 2% of any class of securities of any
enterprise (but without otherwise directly or indirectly participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities

6

--------------------------------------------------------------------------------



Exchange Act of 1934. Executive agrees that this covenant is reasonable with
respect to its duration, geographical area, and scope. By initialing in the
space provided below, Executive acknowledges that he has read carefully and had
the opportunity to consult with legal counsel regarding the provisions of this
Section 7(a). _/s/ BW_ [initial].

     (b) Non-Solicitation. During his employment with the Company and for one
year thereafter, Executive will not directly or indirectly

      (i)      induce or attempt to induce any employee or independent
contractor of the Company or any Subsidiary, or their respective Affiliates to
leave the employ or contracting relationship with such entity, or in any way
interfere with the relationship between any such entity and any employee, or    
(ii)      induce or attempt to induce any customer, supplier or other business
relation of the Company or any Subsidiary, or their respective Affiliates, to
cease doing business with such entity or in any way interfere with the
relationship between any such customer, supplier or other business relation and
such entity. By initialing in the space provided below, Executive acknowledges
that he has read carefully and had the opportunity to consult with legal counsel
regarding the provisions of this Section 7(b). _/s/ BW_ [initial].

     Section 8. Inventions and Patents. Executive acknowledges that all
inventions, innovations, improvements, know how, plans, development, methods,
designs, analyses, specifications, software, drawings, reports and all similar
or related information (whether or not patentable or reduced to practice) which
relate to any of the Company’s actual or proposed business activities and which
are created, designed or conceived, developed or made by Executive during
Executive’s past or future employment by the Company, or any Subsidiary, or any
predecessor thereof (“Work Product”) belong to the Company, or its Subsidiaries,
as applicable. Any copyrightable work falling within the definition of Work
Product shall be deemed a “work made for hire” and ownership of all right title
and interest shall rest in the Company. Executive hereby irrevocably assigns,
transfers and conveys, to the full extent permitted by law, all right, title and
interest in the Work Product, on a worldwide basis, to the Company to the extent
ownership of any such rights does not automatically vest in the Company under
applicable law. Executive will promptly disclose any such Work Product to the
Company and perform all actions requested by the Company (whether during or
after employment) to establish and confirm ownership of such Work Product by the
Company (including without limitation, assignments, consents, powers of attorney
and other instruments.)

     Section 9. Enforcement. The Company and Executive agree that if, at any
time a court holds that anything stated in Sections 6, 7 or 8 of this Agreement
is unreasonable under circumstances, invalid or unenforceable, such shall not
effect the validity and enforceability of the remainder of this Agreement.
Because Executive’s services are unique and because Executive has access to
information of the type described in Sections 6, 7 and 8 hereof, the Company and
Executive agree that money damages would be an inadequate remedy for any breach
of Section 6, 7 or 8 hereof. Therefore, in the event of a breach of Section 6, 7
or 8 hereof,

7

--------------------------------------------------------------------------------



the Company and any Subsidiary thereof may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive relief in order to enforce, or
prevent any violations of, the provisions of Section 6, 7 or 8 hereof. The
provisions of Sections 6, 7 and 8 hereof are intended to be for the benefit of
the Company and any Subsidiary thereof and their respective successors and
assigns. Sections 6, 7 and 8 hereof will survive and continue in full force in
accordance with their terms notwithstanding any termination of the Employment
Period. By initialing in the space provided below, Executive acknowledges that
he has read carefully and had the opportunity to consult with legal counsel
regarding the provisions of this Section 9. _/s/ BW_ [initial].

     Section 10. Representations and Warranties of Executive. Executive
represents and warrants to the Company as follows:

     (a) Other Agreements. Executive is not a party to or bound by any
employment, noncompete, nonsolicitation, nondisclosure, confidentiality or
similar agreement with any other Person which would affect his performance under
this Agreement other than Executive’s prior agreement with his current employer.

     (b) Authorization. This Agreement constitutes the valid and legally binding
obligation of Executive, enforceable against Executive in accordance with its
terms.

     Section 11. Survival of Representations and Warranties. All representations
and warranties contained herein will survive the execution and delivery of this
Agreement.

     Section 12. Certain Definitions. When used herein, the following terms will
have the following meanings:

     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more of its intermediaries, controls, is
controlled by or is under common control with such Person.

     “Board” means the Board of Directors of the Company.

     “Business Day” means a day that is not a Saturday, a Sunday or a statutory
or civic holiday in the Commonwealth of Kentucky or in Louisville, Kentucky.

     “Cause” has the meaning given in Section 4(a).

     “Disability” means the failure by Executive (by reason of accident,
illness, incapacity or other disability as determined by the Company) to perform
his duties or fulfill his obligations under this Agreement on a “full time”
basis for a cumulative total of 180 days, whether or not consecutive, within any
12-month period. The Company's determination as to whether Executive has
incurred a Disability shall be made in good faith by the Board based on the
opinion of a licensed physician selected by the Company or its insurers.

     “Good Reason” has the meaning given in Section 4(a).

     “Non-Compete Period” has the meaning given in Section 7.

8

--------------------------------------------------------------------------------



     “Person” means an individual, a partnership, a corporation, an association,
a limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity (including any governmental
entity or any department, agency or political subdivision thereof).

     “Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity, a majority of the partnership
or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of such Person
or entity or a combination thereof. For purposes hereof, a Person or Persons
will be deemed to have a majority ownership interest in a limited liability
company, partnership, association or other business entity if such Person or
Persons will be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or will be or control any
managing director, managing member, or general partner of such limited liability
company, partnership, association or other business entity.

     “Termination Date” means the date on which the Employment Period ends as
determined by Section 4(a).

     “Without Cause” has the meaning given in Section 4(a).

     Section 13. Miscellaneous.

     (a) Notices. All notices, demands or other communications to be given or
delivered by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given (i) on the date of personal delivery to the
recipient or an officer of the recipient, or (ii) when sent by telecopy or
facsimile machine to the number shown below on the date of such confirmed
facsimile or telecopy transmission (provided that a confirming copy is sent via
overnight mail), or (iii) when properly deposited for delivery by a nationally
recognized commercial overnight delivery service, prepaid, or by deposit in the
United States mail, certified or registered mail, postage prepaid, return
receipt requested. Such notices, demands and other communications will be sent
to each party at the address indicated for such party below:

> Notices to Executive, to:
> 
> Bruce Widener
> 15312 Champion Lakes Place
> Louisville, Kentucky 40245

9

--------------------------------------------------------------------------------



> Notices to the Company, to:
> 
> Beacon Enterprise Solutions Group, Inc.
> 1961 Bishop Lane
> Louisville, KY 40218
> Attn: Bruce Widener
> 
> with a copy (which will not constitute notice to the Company) to:
> 
> Frost Brown Todd LLC
> 400 West Market Street, 32nd Floor
> Louisville, Kentucky 40202
> Attn: William G. Strench

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

     (b) Consent to Amendments. No modification, amendment or waiver of any
provision of this Agreement will be effective against any party hereto unless
such modification, amendment or waiver is approved in writing by such party. No
other course of dealing among the Company and Executive or any delay in
exercising any rights hereunder will operate as a waiver by any of the parties
hereto of any rights hereunder.

     (c) Successors and Assigns. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto will bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not.

     (d) Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

     (e) Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same Agreement.

     (f) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement will
be by way of example rather than by limitation.

     (g) Governing Law. This Agreement shall be interpreted, enforced and
governed by the laws of the Commonwealth of Kentucky. If, for any reason, any
part(s) or language within any part(s) of this Agreement shall be deemed invalid
or unenforceable, all remaining parts shall remain binding and in full force and
effect.

10

--------------------------------------------------------------------------------



     (h) Jurisdiction. Each of the parties hereto (i) consents to submit itself
to the personal jurisdiction of any federal or state court located in Jefferson
County, Kentucky in the event any dispute arises out of this Agreement or any of
the transactions contemplated hereby, (ii) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court and (iii) agrees that it will not bring any action relating
to this Agreement or any of the transactions contemplated hereby in any Court
other than a federal or state court sitting in Jefferson County, Kentucky, as
applicable.

     (i) Entire Agreement. Except as otherwise expressly set forth in this
Agreement, this Agreement and the other agreements referred to in this Agreement
embody the complete agreement and understanding among the parties to this
Agreement with respect to the subject matter of this Agreement, and supersede
and preempt any prior understandings, agreements, or representations by or among
the parties or their predecessors, written or oral, which may have related to
the subject matter of this Agreement in any way.

     (j) Attorney’s Fees. In the event that Company or Executive should bring
suit against the other in respect to any matters provided for in this Agreement,
the prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs in connection with such suit.

     IN WITNESS WHEREOF, the parties hereto have executed this Executive
Employment Agreement as of the date first written above.

 

BEACON ENTERPRISE SOLUTIONS GROUP, INC.

    By: /s/ John D. Rhodes          Name: Dr. John D. Rhodes          Title:
Director and Chairman of Compensation Committee


  EXECUTIVE


 

/s/ Bruce Widener
Bruce Widener, Executive


11

--------------------------------------------------------------------------------



EXHIBIT “A”

CORPORATE BONUS POOL PLAN

[exhibit102executiveemplx12x1.jpg]


A-1

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF RELEASE AGREEMENT

     This Release Agreement (this “Agreement”) constitutes the release referred
to in that certain Executive Employment Agreement (the “Employment Agreement”)
dated as of the _____ day of _________________, ___________, by and between
Bruce Widener (“Employee”) and Beacon Enterprise Solutions Group, Inc. (the
“Company”).

     In consideration of the benefits set forth in the Employment Agreement,
Employee hereby settles, waives, releases and discharges any and all claims,
demands, actions or causes of actions, known or unknown, which Employee has or
may have against the Company, its subsidiaries, affiliates, partners, directors,
officers, shareholders, agents or employees, except as otherwise provide in the
Employment Agreement.

     Employee expressly acknowledges that the Employment Agreement includes
consideration for the settlement, waiver, release and discharge of any and all
claims or actions arising from Employee’s employment, the terms and conditions
of Employee’s employment or Employee’s separation from employment with the
Company, including wrongful termination.

     Employee recognize that by signing this Release Agreement, Employee may be
giving up some claim, demand or cause of action, which Employee now has or may
have, of which Employee may be unaware. Employee also acknowledges that Employee
is giving up any right to seek reemployment with the Company.

     Employee agrees that Employee will keep the terms and conditions of this
Agreement confidential and that Employee shall not disclose such terms to
anyone, either within or outside the Company, except their attorney, spouse,
accountant and/or financial advisor. In addition, by signing this Agreement
Employee acknowledges that while employed with the Company Employee was exposed
to confidential information including but not limited to information regarding
employees and agents of the Company and information regarding the Company’s
policies and procedures all of which is confidential in nature. Employee agrees
that Employee will not disclose any such information to any person or entity at
any time for any reason. Employee understands further that disclosure of any
such information will constitute a breach of this Agreement and that the Company
will have the right to pursue any and all remedies to which it may be entitled
as a result of that breach. If the Company prevails in pursuing an action for
breach of this Agreement against Employee, in addition to damages, Employee
agrees to pay all costs incurred by the Company associated with any such action,
including legal fees and costs.

     It is understood that this Release Agreement shall in no way affect any
claims Employee may have under laws relating to social security or unemployment
benefits.

     This Release Agreement will be governed by the laws of the Commonwealth of
Kentucky.

B-1

--------------------------------------------------------------------------------



     Employee acknowledges that Employee has read and fully understands all of
the provisions of this Release Agreement and that Employee is entering into this
Agreement freely and voluntarily.

     Executed on this ___________ day of _____________ , _______ .

     _________________________________
     Name:

      STATE OF ____________________ §           §         COUNTY OF
__________________ §


     BEFORE ME, the undersigned authority personally appeared ______________, by
me known or who produced valid identification as described below, who executed
the foregoing instrument and acknowledged before me that he subscribed to such
instrument on this _____ day of ______________, ________.

     _____________________________________
     NOTARY PUBLIC in and for the

     State of ___________________

     My Commission Expires: ___________________

     Identification produced:

B-1

--------------------------------------------------------------------------------